Citation Nr: 0305093	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  97-11 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating higher than 50 percent 
for bilateral hearing loss from September 1, 1996 to 
November 19, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to December 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 decision by the RO in Columbia, South 
Carolina which confirmed and continued a 50 percent rating 
for service-connected bilateral hearing loss.  This matter 
was previously before the Board in May 1998, April 1999, June 
2000 and September 2001 at which times it was remanded to the 
RO for further evidentiary and procedural development.


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  Between the periods of September 1, 1996 and November 20, 
2000, the veteran's bilateral hearing loss was manifested by 
auditory acuity level VIII in the right ear, and auditory 
acuity level VIII in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
bilateral hearing loss between the periods of September 1, 
1996 and November 19, 2000, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1998 & 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the initial 
rating decision of July 1996, the February 1997 statement of 
the case, the September 1997, October 1998, February 2000, 
March 2001, May 2001 and October 2002 supplemental statements 
of the case and a VA letter to the veteran dated in June 2002 
have provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran and his 
representative have submitted written arguments and 
testimony.  The rating decisions, statement of the case and 
supplemental statements of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

In a January 1946 rating decision, the RO granted the 
veteran's claim for service connection for nerve deafness and 
assigned a noncompensable (0 percent) rating.  In an August 
1947 rating action, the rating for the hearing loss was 
increased to 10 percent evaluation effective from April 1, 
1946.  This rating was reduced to 0 percent effective from 
December 31, 1947, and increased to 20 percent effective from 
January 18, 1965.  In a February 1992 decision, the rating 
was increased to 50 percent, effective October 29, 1991.  In 
an October 1995 decision, the rating was increased to 70 
percent, effective August 28, 1995.  In an April 1996 rating 
action, it was proposed that the rating be reduced to 50 
percent.  A May 1996 decision assigned the 50 percent 
decrease an effective date of September 1, 1996.  In an 
October 2002 decision, the rating was increased to 100 
percent with an effective date of November 20, 2000.

On VA audiological evaluation in April 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
65
70
80
85
100
84
LEFT
60
70
80
90
105
88

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 58 percent in the left ear.

In a statement dated July 1996, the veteran reported that his 
hearing loss had increased.

In a July 1996 rating decision, the RO continued the 
veteran's 50 percent rating for bilateral hearing loss.

In January 1997, the RO received a statement from the veteran 
in which the veteran stated that he believed a decision was 
made without looking at the total picture.  He stated that 
consideration should be given to the letters submitted from 
his friends as well as the letters from the various doctors 
since they all state that he had a severe hearing loss.

In a statement from the veteran dated August 1997, he 
reported that his hearing had worsened and he could not 
understand people on the telephone or carry on a conversation 
without asking them to repeat themselves several times.  

At a RO hearing in August 1997, the veteran testified that 
his hearing had worsened.  He also stated that he could not 
use a telephone and that he had a severe problem with speech 
recognition which was compounded when background noise was 
present.  

The RO received a statement dated in August 1997 from John W. 
McDonald, M.D., who said that he was the veteran's primary 
care physician and that the veteran had a neurosensory 
hearing loss bilaterally since service.  He said that the 
veteran required bilateral hearing aids in order to hear and 
that he was near totally deaf without his hearing aids.  He 
said that he expected that the veteran would require use of 
hearing aids for the remainder of his life and that his 
hearing would not improve. 

A VA progress note dated March 1998 reflects that the veteran 
reported significant benefits from a Direct Ear television 
device.  He also stated that he was using communication 
strategies but he was still experiencing frustration when 
communicating with people.  He reported that he could not 
hear when talking on the phone and he did not like using 
Relay and a TTY.  He said he was having difficulties coping 
with the limitations of his hearing loss.

In May 1998, the Board remanded the case to the RO for a VA 
otolaryngologic examination and to obtain from the veteran 
names and addresses of medical care providers who have 
treated him since May 1996. 

At a July 1998 VA audiological examination, the veteran 
complained of a slight decrease in his hearing.  Audiometric 
testing revealed pure tone decibel thresholds as follows:





HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
65
65
70
80
100
80
LEFT
65
70
80
90
100
85

His Maryland speech recognition score was 52 percent correct 
in the right ear, and 52 percent correct in the left ear.  
The examiner diagnosed the veteran as having a moderate 
sloping to profound, sensori neural hearing loss bilaterally.  
She opined that when comparing this test to the last test of 
April 1996, there had been no change in hearing or 
discrimination levels.  She related that by comparing the 
test results to the results in October 1995, the thresholds 
at 1,000 and 2,000 hertz were slightly better in the right 
ear.  She noted that speech reception thresholds were 4 
percent and 12 percent improvement for the right and left 
ears when compared to that test result; however, test results 
were most consistent with the April 1996 test results.  The 
examiner indicated that improvement was not due to lip 
reading, as the veteran could not see her lips during 
testing.  She opined that the discrimination scores were a 
true basis of his understanding due to the amount of hearing 
loss that he had with no visual ques given.

In April 1999 the Board again remanded the case to the RO for 
a VA otolaryngologist examination since the initial remand 
was not complied with. Further, the case was remanded to 
obtain treatment records from Dr. Weir. 

In January 2000 a VA physician reviewed the veteran's chart 
in great detail regarding an apparent increase in the 
veteran's speech discrimination scores between 1991 and 1998.  
The examiner concluded that while the veteran and his spouse 
felt that his hearing had gone down over the years, a review 
of his chart revealed very clearly that the examining 
audiologist in 1991 determined that the veteran's speech 
discrimination scores in each ear were 52 percent and that 
these scores were identical to scores in July 1998.  The 
accent of the provider could to some degree have altered the 
veteran's ability to understand the discrimination test, so 
what appeared to be an increase in discrimination may 
actually be a better understanding of the examiner's speech 
patterns.  Nevertheless, the veteran's speech discrimination 
scores remained stable at 52 percent bilaterally.  The 
veteran's hearing and pure tone averages had dropped slightly 
in the higher tones, but as long as the discrimination scores 
remained stable, his disability determination should be based 
on these scores.  The impression was no change in 
discrimination scores from 1991 to 1998.

In June 2000, the Board remanded the case to the RO for 
readjudication of the veteran's claims for entitlement to 
restoration of a 70 percent rating for bilateral hearing loss 
and an increased rating for bilateral hearing loss subsequent 
to September 1, 1996, on the basis of all pertinent evidence 
on file and all governing legal authority, inclusive of both 
the old and new criteria for the rating of hearing loss in 
accordance with Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A November 2000 audiological assessment was conducted for the 
purpose of measuring the veteran's basic hearing capacity.  
Audiometric testing revealed pure tone decibel thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
80
85
95
LEFT
70
75
80
100
100

The audiologist opined that the data was similar to that 
obtained in 1997.  He had bilateral to profound sensorineural 
hearing loss which was worse in the left ear.  His speech 
recognition was poor (<30%) in both ears and appeared to have 
declined significantly since 1996. 

Analysis

The veteran contends that his service-connected bilateral 
hearing loss was more disabling than evaluated during the 
period of September 1, 1996 to November 29, 2000.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

As a further matter, the Board points out that, during the 
pendency of this appeal, regulatory changes amended VA's 
Schedule for Rating Disabilities, see 38 C.F.R. Part 4 
(1998), including the rating criteria for evaluating diseases 
of the ear.  This amendment was effective June 10, 1999.  See 
64 Fed. Reg. 25,202 through 25,210 (May 11, 1999).  When a 
law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the appellant.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Here, either the old or new rating criteria 
may apply, whichever are most favorable to the veteran 
although the new rating criteria are only applicable since 
their effective date.  VAOPGCPREC 3-2000.

At the time the veteran filed his claim for an increased 
rating for his service-connected bilateral hearing loss, 
evaluations of hearing loss ranged from noncompensable to 100 
percent, which were based on organic impairment of hearing 
acuity, as measured by the results of controlled speech 
discrimination tests, together with average hearing threshold 
levels, as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000 and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule established eleven auditory 
acuity levels designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  See 38 
C.F.R. 4.87.

As mentioned above, the criteria for rating diseases of the 
ear (and other sense organs) were amended effective June 10, 
1999.  However, while the above noted schedular criteria for 
rating hearing loss (i.e. those that establish the eleven 
auditory acuity levels) have not changed and currently are 
located at 38 C.F.R. § 4.85, Diagnostic Code 6100 (2002), the 
June 1999 amendment adds the provisions of 38 C.F.R. § 4.86 
for evaluating exceptional patterns of hearing impairment.

38 C.F.R. § 4.86(a) (2002) provides that, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher Roman numeral.  
Each ear will be evaluated separately.

38 C.F.R. § 4.86(b) (2002) provides that, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher Roman numeral. That numeral will then 
be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.

The medical evidence dated from September 1, 1996 to June 10, 
1999 demonstrates that during this period, the veteran's 
hearing loss had an average pure tone threshold in his right 
ear of 80 and his left ear of 85.  His speech recognition 
score using the Maryland CNC Word List was 52 percent in the 
right ear and 52 percent in the left ear.  By applying this 
hearing examination report to the rating schedule, the 
veteran's numeric designation for hearing impairment in each 
ear was level VIII, which corresponds to a 50 percent 
evaluation.  38 C.F.R. § 4.85.  Under the former regulation, 
a rating higher than 50 percent is not warranted.

The medical evidence dated from June 10, 1999 to November 19, 
2000 shows that the veteran's speech discrimination scores 
remained stable and that his hearing and pure tone averages 
had dropped slightly in the higher tones.  Under both the 
former and revised regulations, a rating higher than 50 
percent for this time period is not warranted.  

As explained above, the revised criteria for rating hearing 
loss also includes analysis under 38 C.F.R. § 4.86 (2002) 
which, unlike the former criteria, calls for the use of Table 
VIa at certain times, when that Table would result in a 
higher Roman numeral designation.  In view of the foregoing, 
the Board must conclude that, regardless of whether the 
veteran's bilateral hearing loss between the period of June 
10, 1999 and November 19, 2000, is evaluated under the former 
or the revised criteria, a 50 percent evaluation, and no 
higher, is entirely appropriate for his bilateral hearing 
loss.

The veteran contends that consideration should be given to 
the statements from private physicians and his friends 
attesting to the severity of his hearing impairment.  In this 
regard, it is important to keep in mind that the rating 
process for hearing loss involves a mechanical application of 
VA's rating schedule to the numeric designations assigned 
after audiometric tests are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Thus, audiometric tests 
are crucial to hearing loss evaluations.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for bilateral hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the veteran's bilateral hearing 
loss is not so unusual or exceptional as to render 
impractical the application of the regular scheduler 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the bilateral hearing loss disability has 
not necessitated frequent periods of hospitalization or 
resulted in marked interference with his employment.


ORDER

Entitlement to an increased rating higher than 50 percent 
for bilateral hearing loss from September 1, 1996 to 
November 19, 2000, is denied.   



	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

